Order filed October 29, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00825-CV
                                   ____________

                       GERALD LEE RICKS, Appellant

                                         V.

                     SUZANNE S. RADCLIFFE, Appellee


                   On Appeal from the 405TH District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CV-0096

                                    ORDER

      The notice of appeal in this case was filed September 28, 2015. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 13, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM